Name: 78/560/EEC: Commission Decision of 22 June 1978 concerning retrospective control of imports of footwear into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-07-11

 Avis juridique important|31978D056078/560/EEC: Commission Decision of 22 June 1978 concerning retrospective control of imports of footwear into the Community Official Journal L 188 , 11/07/1978 P. 0028 - 0028 Spanish special edition: Chapter 11 Volume 28 P. 0009 Portuguese special edition Chapter 11 Volume 28 P. 0009 ****( 1 ) OJ NO L 159 , 15 . 6 . 1974 , P . 1 . ( 2 ) OJ NO L 19 , 26 . 1 . 1970 , P . 1 . ( 3 ) OJ NO L 94 , 8 . 4 . 1978 , P . 24 . COMMISSION DECISION OF 22 JUNE 1978 CONCERNING RETROSPECTIVE CONTROL OF IMPORTS OF FOOTWEAR INTO THE COMMUNITY ( 78/560/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1439/74 OF 4 JUNE 1974 ON COMMON RULES FOR IMPORTS ( 1 ), AND IN PARTICULAR ARTICLE 6 THEROF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 109/70 OF 19 DECEMBER 1969 ESTABLISHING COMMON RULES FOR IMPORTS FROM STATE-TRADING COUNTRIES ( 2 ), AND IN PARTICULAR ARTICLE 6 ( 1 ) ( A ) THEREOF , CONSULTATIONS HAVING BEEN HELD WITHIN THE COMMITTEES SET UP UNDER ARTICLES 5 OF THE SAID REGULATIONS , WHEREAS , IN VIEW OF THE CONSIDERABLE INCREASE IN IMPORTS OF FOOTWEAR FROM CERTAIN THIRD COUNTRIES , THE COMMUNITY HAS INTRODUCED BY REGULATION ( EEC ) NO 716/78 OF 7 APRIL 1978 ( 3 ), A SYSTEM OF COMMUNITY SURVEILLANCE OF IMPORTS OF FOOTWEAR ; WHEREAS THIS REGULATION SHALL APPLY ONLY UNTIL 31 OCTOBER 1978 ; WHEREAS IT IS NOW ADVISABLE TO PROVIDE FOR THE REPLACEMENT OF THE SURVEILLANCE BY RETROSPECTIVE CONTROL ; WHEREAS THE INFORMATION NECESSARY FOR THIS PURPOSE SHOULD RELATE TO THE QUANTITY AND VALUE OF IMPORTS , BROKEN DOWN BY NIMEXE CODES ; WHEREAS THE EFFECTIVENESS OF THE SURVEILLANCE DEPENDS UPON THE SPEED WITH WHICH INFORMATION IS COMMUNICATED BY THE MEMBER STATES ; WHEREAS TO THIS END , THE INFORMATION SHOULD BE ON A MONTHLY BASIS AND SHOULD BE FORWARDED TO THE COMMISSION WITHIN 30 DAYS FOLLOWING THE END OF EACH MONTH , HAS ADOPTED THIS DECISION : ARTICLE 1 IMPORTS INTO THE COMMUNITY OF FOOTWEAR OR PARTS OF FOOTWEAR FALLING WITHIN HEADING NOS 64.01 , 64.02 , 64.03 , 64.04 AND 64.05 OF THE COMMON CUSTOMS TARIFF SHALL BE SUBJECT TO RESTROSPECTIVE CONTROL ON A COMMUNITY BASIS . ARTICLE 2 EACH MEMBER STATE SHALL COMMUNICATE TO THE COMMISSION , WITHIN 30 DAYS FOLLOWING THE END OF EACH MONTH , THE FOLLOWING INFORMATION ON THE FOOTWEAR AND PARTS OF FOOTWEAR REFERRED TO IN ARTICLE 1 WHICH WERE IMPORTED DURING THE MONTH : - QUANTITIES BROKEN DOWN BY NIMEXE CODES AND BY COUNTRY OF ORIGIN , - VALUE OF THE PRODUCT IMPORTED , EXPRESSED IN TERMS OF NATIONAL CURRENCY . THE INFORMATION SHOULD INDICATE SEPARATELY THE AMOUNTS ENTERED UNDER FREE CIRCULATION , THE AMOUNTS IMPORTED FOR INWARD PROCESSING AND THE AMOUNTS IMPORTED AFTER OUTWARD PROCESSING . ARTICLE 3 THIS DECISION SHALL ENTER INTO FORCE ON 1 NOVEMBER 1978 AND SHALL APPLY UNTIL 31 DECEMBER 1979 . ARTICLE 4 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 22 JUNE 1978 . FOR THE COMMISSION LORENZO NATALI VICE-PRESIDENT